              Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 1 of 8



 1   Joseph W. Cotchett (36324)
     Adam J. Zapala (245748)
 2   Elizabeth Castillo (280502)
     COTCHETT, PITRE & McCARTHY, LLP
 3   San Francisco Airport Office Center
     840 Malcolm Road, Suite 200
 4   Burlingame, CA 94010
     Tel: (650) 697-6000
 5   Fax: (650) 697-0577
     jcotchett@cpmlegal.com
 6   azapala@cpmlegal.com
     ecastillo@cpmlegal.com
 7
     Michael P. Lehmann (77152)
 8   Christopher L. Lebsock (184546)
     Seth R. Gassman (311702)
 9   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
10   San Francisco, CA 94111
     Tel: (415) 633-1908
11   Fax: (415) 358-4980
     mlehmann@hausfeld.com
12   clebsock@hausfeld.com
     sgassman@hausfeld.com
13
     Co-Lead Counsel for the Plaintiff Class
14
                               UNITED STATES DISTRICT COURT
15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
16

17                                                       Civil Case No. 3:07-cv-05634-CRB-DMR
     IN RE TRANSPACIFIC PASSENGER
18   AIR TRANSPORTATION ANTITRUST                        MDL No. 1913
     LITIGATION
19                                                       Honorable Charles R. Breyer
20   This Document Relates to:                           MOTION FOR LEAVE TO TAKE
21                                                       VIDEOTAPED TRIAL DEPOSITION OF
       All Actions                                       FUSAKO CAHILL AND JOAN KAMEI
22
                                                         Date: December 21, 2018
23                                                       Time: 10:00 a.m.
                                                         Judge: Hon. Charles R. Breyer
24
                                                         Courtroom: No. 6, 17th Floor
25

26

27

28


     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB
                 Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 2 of 8



 1                                  NOTICE OF MOTION AND MOTION 

 2   TO THE PARTIES AND THEIR ATTORNEYS OF RECORD:

 3               PLEASE TAKE NOTICE that on Friday, December 21, 2018, or as soon thereafter as the

 4   matter may be heard, in the courtroom of the Honorable Charles R. Breyer, United States District

 5   Court for the Northern District of California, 450 Golden Gate Ave., Courtroom 6, 17th Floor,

 6   San Francisco, California, Plaintiffs will move for leave to take videotaped depositions of

 7   Fusako Cahill and Joan Kamei where they reside in order to present their videotaped testimony

 8   at trial.

 9               The motion is based on (a) this Notice of Motion and Motion; (b) the accompanying

10   Memorandum; (c) the accompanying Declaration of Christopher L. Lebsock dated November 20,

11   2018 (the “Lebsock Decl.”); (d) any argument as may be presented; and (e) such further evidence

12   and argument as the Court may permit.

13

14   Dated: November 20, 2018                                  Respectfully submitted,

15    /s/ Adam J. Zapala                                  /s/ Christopher L. Lebsock
      Adam J. Zapala (245748)                             Christopher Lebsock (184546)
16    azapala@cpmlegal.com                                clebsock@hausfeld.com
      Elizabeth Castillo (280502)                         Michael P. Lehmann (77152)
17    ecastillo@cpmlegal.com                              mlehmann@hausfeld.com
      COTCHETT, PITRE & McCARTHY                          Seth R. Gassman (311702)
18    San Francisco Airport Office Center                 sgassman@hausfeld.com
      840 Malcolm Road, Suite 200                         HAUSFELD LLP
19    Burlingame, CA 94010                                600 Montgomery Street, Suite 3200
      Telephone: (650) 697-6000                           San Francisco, CA 94111
20    Facsimile: (650) 697-0577                           Telephone: (415) 633-1908
                                                          Facsimile: (415) 358-4980
21
                                                          Michael D. Hausfeld
22                                                        mhausfeld@hausfeld.com
                                                          HAUSFELD LLP
23                                                        1700 K Street, Suite 650
                                                          Washington, D.C. 20006
24                                                        Telephone: (202) 540-7200
                                                          Facsimile: (202) 540-7201
25
                        Co-Lead Counsel for the Plaintiff Class
26

27

28

     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB
                                                          i
              Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 3 of 8



 1                                STATEMENT OF ISSUE PRESENTED

 2           1.       Whether it is appropriate for the Court to grant leave to allow for the videotaped

 3   depositions of Fusako Cahill and Joan Kamei where they reside in order to present their

 4   videotaped testimony at trial, given the hardship it would impose on each witness to travel to

 5   testify live at trial and that neither witness will be employed by any party to this action at the

 6   time of trial.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB

                                                         ii
              Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 4 of 8



 1            Pursuant to Federal Rules of Civil Procedure 16(b), Plaintiffs, by and through co-lead

 2   counsel, submit this memorandum of points and authorities in support of their motion for leave to

 3   take videotaped depositions of Fusako Cahill and Joan Kamei where they reside in order to present

 4   their videotaped testimony at trial

 5       I.      INTRODUCTION

 6            Plaintiffs have listed Fusako Cahill (a former employee of Japan Airlines International

 7   Co., Ltd. (“JAL”)) and Joan Kamei (a soon to be retired employee of JAL), as trial witnesses in

 8   this matter. Neither Ms. Cahill nor Ms. Kamei have been previously deposed, but both have

 9   submitted a declaration in this case. See Cahill Decl., ECF No. 1118-16; Kamei Decl., ECF No.

10   1118-31.

11            Prior to issuing any trial subpoena to Ms. Cahill and Ms. Kamei, Plaintiffs contacted

12   JAL’s counsel in order advise them of their intentions. Lebsock Decl. ¶ 2. Counsel for JAL

13   informed Plaintiffs that, while Ms. Cahill resides in the Los Angeles, California area, she is 72

14   years old, seldom travels due to her advanced age, and is retired from JAL. Id. ¶ 3. As to Ms.

15   Kamei, counsel for JAL informed Plaintiffs that Ms. Kamei was responsible for carrying for her

16   elderly mother who suffers from declining mental health and who requires close supervision, so

17   it would be exceedingly difficult for Ms. Kamei to leave her mother to travel to San Francisco

18   for trial. Id. ¶ 6. Further, Ms. Kamei is retiring from JAL in January 2019, so would not be a

19   current employee at the time of trial. Id. Counsel for JAL indicated that both Ms. Cahill and

20   Ms. Kamei requested this accommodation, permitting them to provide their trial testimony via

21   videotaped deposition. Id. ¶¶ 3, 6.

22            Plaintiffs are amenable to this request. Defendant All Nippon Airways (“ANA”),

23   however, is not. See Lebsock Decl., Exs. 1 & 4. ANA does not argue that it would be prejudiced

24   from having this testimony presented through video recording instead of in person. And

25   Plaintiffs have made clear their willingness to accommodate ANA’s scheduling needs by taking

26   the depositions in January, which allows ANA both sufficient time to prepare for the depositions

27   and sufficient time between the depositions and trial. Id. But ANA remains unmoved (even

28   upon direct appeal from counsel for JAL), perhaps motivated by the hope that Ms. Cahill and

     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB
                                                          1
               Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 5 of 8



 1   Ms. Kamei—who have offered detailed evidence of ANA’s price fixing in their declarations1—

 2   will not appear at trial at all. Lebsock Decl., Ex. 2.

 3             Accordingly, pursuant to Fed. R. Civ. P. 16(b), Plaintiffs request leave to take a

 4   videotaped deposition of Ms. Cahill and Ms. Kamei where they reside (with time for ANA to

 5   conduct its cross-examination) in order to present their videotaped testimony at trial. Good cause

 6   supports Plaintiffs’ request.

 7       II.      ARGUMENT

 8             ANA refuses to accommodate Ms. Cahill and Ms. Kamei’s request and argues that they

 9   are both available trial witnesses pursuant to Fed. R. Civ. P. 45(c)(1)(B)(ii). Lebsock Decl., Ex.

10   1. It is true that, while Ms. Cahill is a non-party and she is no longer under JAL’s control, and

11   Ms. Kamei will become a non-party by the date of the trial, they could both still be “commanded

12   to attend a trial” because they reside within California—albeit over 300 miles away. As an

13   initial matter, there is no live subpoena to either witness, and Plaintiffs understand each witness’s

14   expressed reservations for traveling to San Francisco in March. Even if there were live

15   subpoenas, “[t]he decision whether to issue or enforce a subpoena is left to the discretion of the

16   district court.” United States v. Pac. Gas & Elec. Co., No. 14-CR-00175-TEH, 2016 WL

17   3365754, at *2 (N.D. Cal. June 17, 2016). This Court should exercise that discretion and not

18   force witnesses to travel to the District for trial when such travel would cause undue burden and

19   harm, particularly given the ability to easily capture their testimony for the jury through other

20   means and in light of the fact that much of the testimony at trial will be provided by videotaped

21   testimony. Fed. R. Civ. P. 45(d)(3)(A)(iv) (requiring court to quash subpoena when it subjects

22   nonparty to “undue burden”). Moreover, Rule 45 places a “duty” on Plaintiffs—who are

23   propounding the subpoena in this case—“to ‘take reasonable steps to avoid imposing undue

24   burden or expense on a person subject to the subpoena . . . .’” Kenney, Becker LLP v. Kenney,

25   No. 06 CIV. 2975 (JSR), 2008 WL 681452, at *3 n.5 (S.D.N.Y. Mar. 10, 2008) (quoting Fed. R.

26

27
     1
28    See Cahill Decl., ECF No. 1118-16; Kamei Decl., ECF No. 1118-31(describing unlawful
     communications between ANA and JAL related to Satogaeri fares).
     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB

                                                          2
              Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 6 of 8



 1   Civ. P. 45(d)(1)) (emphasis in original).2 That is precisely what Plaintiffs are seeking to

 2   accomplish through this Motion.

 3           Plaintiffs proposed pre-trial depositions as an alternative to forcing Ms. Cahill and Ms.

 4   Kamei to travel. Pursuant to Fed. R. Civ. P. 32(a)(4) a witness is deemed unavailable for trial

 5   such that her deposition can be used at trial for “any purpose” if she resides “more than 100

 6   miles from the place of hearing or trial or is outside the United States, unless it appears that the

 7   witness’s absence was procured by the party offering the deposition.” Fed. R. Civ. P.

 8   32(a)(4)(B). This same section further states that a deposition may be used if “the witness

 9   cannot attend or testify because of age, illness, infirmity, or imprisonment.” Fed. R. Civ. P.

10   32(a)(4)(C). A party may offer deposition testimony in lieu of live testimony if any one of these

11   circumstances is met. See Phoenix Techs. Ltd. v. VMware, Inc., No. 15-CV-01414-HSG, 2017

12   WL 8069609, at *2 (N.D. Cal. June 7, 2017). Ms. Cahill’s and Ms. Kamei’s respective

13   situations satisfy both of these prongs.

14           A trial deposition beyond the discovery cutoff is appropriate under these circumstances,

15   as courts around the country have allowed parties to take trial depositions of unavailable

16   witnesses in order to preserve and present testimony at trial. See Charles v. Wade, 665 F.2d 661,

17   664 (5th Cir. 1982) (“Although the discovery period had indeed closed . . . the requested

18   deposition would not have been taken for purposes of discovery but as the testimony of a witness

19   unavailable for trial . . . . The distinction is a valid one.”); Spangler v. Sears, Roebuck & Co., 138

20   F.R.D. 122, 124 (S.D. Ind. 1991) (holding that even though discovery was closed, parties could

21   depose witnesses who were expected to be unavailable for trial). As one court noted:

22                   [L]awyers do not always know during the discovery phase which
23                   witnesses will actually be needed for trial, and whether the
                     testimony of some of these witnesses will need to be presented at
24                   trial by means of depositions. Once those decisions are made by
                     attorneys, courts cannot ignore a party’s need to preserve testimony
25

26

27   2
       Indeed, a trial subpoena would very likely result in a motion to quash, which would leave the
28   parties in precisely the situation they are in now—with Plaintiffs seeking permission to depose
     the witnesses and present their testimony via videotape.
     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB

                                                          3
                Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 7 of 8



 1                     for trial, as opposed to the need to discover evidence, simply because
                       the period for discovery has expired.
 2

 3   Estenfelder v. Gates Corp., 199 F.R.D. 351, 355 (D. Colo. 2001).

 4              Good cause exists to reopen discovery for this limited purpose. Fed. R. Civ. P. 16(b)(4).

 5   First, because of the long-standing nature of this litigation, it would have been impossible for

 6   Plaintiffs to anticipate that Ms. Cahill and Ms. Kamei, due to their own personal circumstances,

 7   would become potentially unavailable to travel to testify at trial. This case has been pending

 8   since 2007, and formal discovery has been closed since 2014. Second, Plaintiffs promptly

 9   alerted ANA of each witness’s concerns upon learning of them. Lebsock Decl. ¶¶ 3-4, 6-7.

10   Third, trial in this matter will not commence for another 3.5 months and thus there is plenty of

11   time for both sides’ respective interests to be protected. Fourth, both Ms. Cahill and Ms. Kamei

12   have direct knowledge of Plaintiffs’ price-fixing claims, and each has previously submitted a

13   declaration on the subject. See Cahill Decl., ECF No. 1118-16; Kamei Decl., ECF No. 1118-31.

14   ANA will have ample opportunity to prepare for the depositions, as they would be scheduled for

15   several months from now, and ANA will be able to cross-examine each witness just as it would

16   in live testimony. Plaintiffs’ request is well within this Court’s “broad discretion to manage

17   discovery and to control the course of litigation under Federal Rule of Civil Procedure 16.” Avila

18   v. Willits Envtl. Remediation Tr., 633 F.3d 828, 833 (9th Cir. 2011).

19       III.      CONCLUSION

20              For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs

21   leave to take videotaped depositions of Ms. Cahill and Ms. Kamei for use at trial.

22   Dated: November 20, 2018                                  Respectfully submitted,

23    /s/ Adam J. Zapala                                  /s/ Christopher L. Lebsock
      Adam J. Zapala (245748)                             Christopher Lebsock (184546)
24    azapala@cpmlegal.com                                clebsock@hausfeld.com
      Elizabeth Castillo (280502)                         Michael P. Lehmann (77152)
25    ecastillo@cpmlegal.com                              mlehmann@hausfeld.com
      COTCHETT, PITRE & McCARTHY                          Seth R. Gassman (311702)
26    San Francisco Airport Office Center                 sgassman@hausfeld.com
      840 Malcolm Road, Suite 200                         HAUSFELD LLP
27    Burlingame, CA 94010                                600 Montgomery Street, Suite 3200
      Telephone: (650) 697-6000                           San Francisco, CA 94111
28    Facsimile: (650) 697-0577                           Telephone: (415) 633-1908
     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB

                                                          4
              Case 3:07-cv-05634-CRB Document 1279 Filed 11/20/18 Page 8 of 8



 1                                                        Facsimile: (415) 358-4980

 2                                                        Michael D. Hausfeld
                                                          mhausfeld@hausfeld.com
 3                                                        HAUSFELD LLP
                                                          1700 K Street, Suite 650
 4                                                        Washington, D.C. 20006
                                                          Telephone: (202) 540-7200
 5                                                        Facsimile: (202) 540-7201

 6                                  Co-Lead Counsel for the Plaintiff Class

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ MOT. FOR LEAVE TO TAKE VIDEOTAPED TRIAL DEPOSITIONS – CASE NO. CV-07-5634-CRB

                                                          5
